In an action by the beneficiary to recover on a life insurance policy, the insurer’s defense was that material misrepresentations were made by the insured in his application for the policy. The appeal is by permission of the Appellate Term from an order of that court affirming a judgment of the City Court of the City of New York, Kings County, entered on a verdict directed for the insurer at the close of all the evidence. Order unanimously affirmed, without costs. No opinion. Present—Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.